Case: 14-31074      Document: 00513337707         Page: 1    Date Filed: 01/11/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                    FILED
                                    No. 14-31074                                January 11, 2016
                                  Summary Calendar                               Lyle W. Cayce
                                                                                      Clerk

EDGAR L. ROGERS, doing business as Human Utilities Whole Armour,

                                                 Plaintiff-Appellant,

v.

RAYCOM MEDIA, INCORPORATED; JAMES SMITH; JAYNE RUBEN;
DOMONIQUE BENN; K S L A, L.L.C.; JOSEPH DAVID KENT, also known
as Joey Kent; TIMOTHY DEWAYNE ANTWINE, also known as Tim
DeWayne, also known as Tim Antwine; CEDRIC B. GLOVER, Individually;
BURNADINE ANDERSON, Individually and as Executive Assistant to the
Mayor of the City of Shreveport; OLLIE S. TYLER, Mayor-Elect of the City of
Shreveport in her official capacity,

                                                 Defendants-Appellees.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:14-CV-425


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Edgar L. Rogers appeals the dismissal for failure to state a claim of his
pro se civil suit alleging that the defendants conspired to violate his federal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-31074     Document: 00513337707     Page: 2    Date Filed: 01/11/2016


                                  No. 14-31074

and state rights in numerous ways. We review the dismissal under Federal
Rule of Civil Procedure 12(b)(6) de novo. Thompson v. City of Waco, Texas, 764
F.3d 500, 502 (5th Cir. 2014). “To survive a motion to dismiss, a complaint
must contain sufficient factual matter, accepted as true, to state a claim to
relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(internal quotation marks and citation omitted). “[R]egardless of whether the
plaintiff is proceeding pro se or is represented by counsel, conclusory
allegations or legal conclusions masquerading as factual conclusions will not
suffice.” Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002)
(internal quotation marks and citations omitted).
      Rogers’s claim that the defendants conspired to violate his copyright
contains only conclusory allegations that the defendants copied protected
material. See id.; General Universal Sys., Inc. v. Lee, 379 F.3d 131, 141-42 (5th
Cir. 2004). Indeed, the allegations of conspiracy, upon which all of his claims
are based, are entirely conclusory. See Taylor, 296 F.3d at 378. The district
court, therefore, did not err by dismissing Rogers’s suit. Nor did the district
court err by denying Rogers the opportunity to amend his complaint, since his
pleadings below and in this court show that Rogers had already pleaded his
“best case.” Bazrowx v. Scott, 136 F.3d 1053, 1054 & n.7 (5th Cir. 1998) (per
curiam) (citing Jacquez v. Procunier, 801 F.2d 789, 792-93 (5th Cir. 1986)).
      However, the district court abused its discretion by imposing, without
prior warning and on the basis of one prior frivolous suit, a sanction requiring
Rogers to obtain prior approval and authorization from the Chief Judge of the
Western District of Louisiana before filing any new civil action. See Mendoza
v. Lynaugh, 989 F.2d 191, 196-97 (5th Cir. 1993). We therefore vacate the
imposition of this sanction and remand to the district court for the limited
purpose of imposing a less stringent one. See id. at 197.



                                        2
    Case: 14-31074    Document: 00513337707      Page: 3   Date Filed: 01/11/2016


                                No. 14-31074

      The judgment of the district court is AFFIRMED IN PART and
VACATED IN PART, and the case is REMANDED for the limited purpose
stated above. Rogers’s motion for reconsideration of the prior order denying
him leave to file a corrected brief is DENIED.




                                      3